Order, Supreme Court, New York County (Eduardo Padro, J.), entered on or about September 29, 2006, which denied defendant’s motion to be resentenced under the Drug Law Reform Act of 2004, unanimously affirmed.
The court, which expressly stated that defendant was eligible to be considered for resentencing, properly recognized the degree of discretion it possessed (compare People v Arana, 32 AD3d 305 [2006]) and providently exercised it. Defendant was a major participant in a large-scale narcotics ring, as established by evidence adduced at his trial, and there is no basis for disturbing the court’s determination that, in view of the seriousness of defendant’s crimes, resentencing was not warranted (see e.g. People v Vasquez, 41 AD3d 111 [2007], lv dismissed 9 NY3d 870 [2007]). Concur—Andrias, J.E, Saxe, Sweeny, Moskowitz and DeGrasse, JJ.